Case 19-17372-amc          Doc 45    Filed 05/25/21 Entered 05/25/21 15:04:50              Desc Main
                                     Document     Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)

 IN RE:
 FRANCIS J. MCGILL                                         Case No. 19-17372-amc
        Debtor
                                                           Chapter 13
 WELLS FARGO BANK, N.A.
         Movant

 vs.
 FRANCIS J. MCGILL
 JOYCE L MCGILL (NON-FILING CO-DEBTOR)                     11 U.S.C. §362 and §1301
      Respondents

                        NOTICE OF MOTION, RESPONSE DEADLINE
                                 AND HEARING DATE

       Wells Fargo Bank, N.A. has filed a Motion for Relief from the Automatic Stay with the Court
on 14 Lenape Dr, New Hope, Pennsylvania 18938.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult an attorney.)

        1.       If you do not want the Court to grant relief sought in the motion or if you want the
Court to consider your views on the motion, then on or before 06/16/2021 you or your attorney must
do all of the following:

               (a) file an answer explaining your position at:

                       Clerk's Office, U.S. Bankruptcy Court
                       The Robert Nix Building
                       900 Market Street
                       Philadelphia, PA 19107

If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early enough so
that it will be received on or before the date stated above; and

               (b) mail a copy to the Movant’s attorney:

                       Brock and Scott, PLLC
                       8757 Red Oak Boulevard, Suite 150
                       Charlotte, NC 28217
Case 19-17372-amc          Doc 45    Filed 05/25/21 Entered 05/25/21 15:04:50              Desc Main
                                     Document     Page 2 of 2



       2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b)
above and attend the hearing, the Court may enter an Order granting the relief requested in the motion.

        3.      A hearing on the motion is scheduled to be held before the Honorable Ashely M. Chan
on 06/23/2021 at 11:00 am, in Courtroom #4, United States Bankruptcy Court, The Robert Nix
Building, 900 Market Street, Suite 204, Philadelphia, PA 19107. Unless the Court orders otherwise,
the hearing on this contested matter will be an evidentiary hearing at which witnesses may testify with
respect to disputed material factual issues in the manner directed by Fed. R. Bankr. P 9014(d).

       4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to you if
you request a copy from the attorneys named in paragraph 1(b).

        5.      You may contact the Bankruptcy Clerk’s office at (215) 408-2800 to find out whether
the hearing has been cancelled because no one filed an answer.


May 25, 2021
